In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00300-CV

IN THE INTEREST OF T.H., A CHILD          §    On Appeal from the 415th District Court

                                          §    of Parker County (CV18-1783)

                                          §    October 1, 2020

                                          §    Per Curiam Memorandum Opinion


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s order. It is ordered that the trial court’s order is

affirmed.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM